EVERETT, Chief Judge
(dissenting):
I
In my view, the military judge committed prejudicial error affecting the sentence by instructing the court members, over defense objection, that they could properly increase appellant’s sentence if they found that he had testified falsely during the trial. While the false testimony of an accused can properly be considered for sentencing purposes under some circumstances, see United States v. Warren, 13 M.J. 278, 285-86 (C.M.A.1982) — and the judge then should so advise the court members — this consideration must be linked to the possibilities of rehabilitating the accused. United States v. Beaty, 14 M.J. 155 (C.M.A.1982); United States v. Cabebe, 13 M.J. 303 (C.M.A.1982); United States v. Warren, supra. Here, this link was not mentioned by the judge in his instructions, and the severity of the sentence — which included 17 years’ confinement — may reflect the omission.
II
Having found prejudicial error as to sentence, I now turn to the issue of whether such error occurred as to findings.
In civilian life the pool of potential jurors is considerably greater than the number of qualified court members available in the military community under the standards prescribed by Article 25 of the Uniform Code of Military Justice, 10 U.S.C. § 825. Presumably, Congress took this into account when it provided only one peremptory challenge to the Government and to each accused in a trial by court-martial. See Article 41(b), U.C.M.J., 10 U.S.C. § 841(b). However, for the very reason that peremptory challenges are sparse, it would seem that the grounds for challenges for cause should be liberally construed; and the Manual for Courts-Martial specifically directs that a “military judge ... should be liberal in passing on challenges.” Para. 62A(2), Manual for Courts-Martial, United States, 1969 (Revised edition).
Unfortunately, however, this exhortation often has been ignored. Indeed, it seems evident to me that some military judges are reluctant to uphold challenges for cause in situations where they should do so “in the interest of having the trial and subsequent proceedings free from substantial doubt as to legality, fairness, and impartiality.” Para. 62f, Manual, supra. I surmise that there are several reasons for this reluctance. Probably the most important is that military judges fear that sustaining too many challenges for cause may reduce the number of court members below the statutory minimum and thereby require appointment of additional members and that this, in turn, may lead to delay and inconvenience. A second reason for the reluctance to uphold challenges for cause may be a concern on the part of military judges that the challenged court members may construe their excusal from the court-martial as an insult to their fairness and integrity.1
*458In any event, too often we must review cases where a challenged court member had extensive prior knowledge about the case or prior acquaintance with the witnesses but was allowed to sit after he had been “rehabilitated” by the judge’s questions. These typically are leading questions which seek to elicit from the challenged member answers to the effect that, despite his prior contacts with the events or persons involved in the case, he nonetheless can be completely objective and impartial. Without in any way impugning the sincerity of the answers given on voir dire by a member under such circumstances, I observe that he or she often is promising to accomplish mental feats which are virtually impossible — namely, wiping out of one’s mind pertinent information which is deeply embedded therein.
While recognizing the practical considerations which are involved, I cannot accept the conclusion that the prevailing practice is fair to accused servicemembers or conducive to trust in military justice. Moreover, alternatives do exist. In the first place, the convening authority and his staff can do a better job of screening out, and not appointing to courts-martial, those persons who, because of their duty assignments— e.g., police or law enforcement — will almost inevitably be challenged for cause by the defense. Likewise, if in a particular case it appears clear that a prospective court member has had such an extensive prior connection with the accused or with a potential key witness that a challenge for cause would be likely, then that person should not be appointed to sit on that case.2
Second, unlike a civilian jury where a certain fixed number of jurors must sit, courts-martial are subject only to a requirement that a minimum number of court members be present. So long as that minimum number of members remains, allowing challenges for cause will not prevent the trial from continuing. Thus, the convening authority should appoint enough members to each court-martial to allow trial to proceed even if a reasonable number of challenges for cause are sustained and peremptory challenges are exercised. In addition to appointing an adequate number of members at the outset, the convening authority can consider predesignating alternate court members to serve on the court if at any time the number of members goes below the minimum required. If this is done and the alternate members are advised in advance of the contingency under which they may be called to serve, some of the disruption, delay, and inconvenience may be avoided that might otherwise result when challenges reduce the number of court members below the statutory minimum. In the relatively few instances when most of the potential court members in a command are tainted by close contact with a case awaiting trial, the convening authority should consider obtaining court members from another command or, if more convenient, even from another armed service. See generally Art. 25.
Furthermore, in deciding whether to oppose a defense challenge for cause, trial counsel should consider whether he is creating an appellate issue without any corresponding gain for the Government. Similarly, in ruling on challenges for cause, military judges should keep in mind the Manual’s direction to “be liberal in passing on challenges,” para. 62h (2), and should be sensitive to any possibility that retention of a challenged member on the court-martial may create a perception of unfairness with respect to the trial.
Turning to the circumstances of the case at bar, I am not persuaded that any “military necessity” required denial of the challenge for cause. Lieutenant Colonel Sklar, the challenged member, had an extensive prior relationship with the witness on whom the entire government case would depend. Consequently, Sklar — as he conceded on voir dire — would tend to believe the testi*459mony of that witness unless there was some evidence to the contrary. Apparently, no defense witness enjoyed with this member the same advantage of beginning with a presumption of credibility.
Under these circumstances, the military judge should have excused Lieutenant Colonel Sklar from the court-martial. The failure to do so tainted the findings of guilty that later were rendered by the court members, for it created not only the image of unfairness in these proceedings, but also a substantial possibility that this image would become a reality.

. Before the voir dire on a challenge for cause, the military judge should explain to the members that they are being questioned to determine whether there is any particular reason that they should not serve in the particular trial. He should also emphasize that allowing a challenge for cause should not be considered as a determination that the member is unfair or *458biased — only that, in the particular trial, it appears better to proceed with other members.


. If the convening orders have already been promulgated, then an amending order can be issued to delete from the court membership the person whose previous contacts with the case would lead to a challenge for cause.